Exhibit (h)(55) under Form N-1A Exhibit 10 under Item 601/Reg. S-K EXHIBIT A to ADMINISTRATIVE SERVICES AGREEMENT Amended and Restated as of April 1, 2009 This Agreement shall apply to Classes of the Funds identified below: Fund Class A Shares Institutional Shares Money Market Fund X X U.S. Treasury Money Market Fund X X Ohio Municipal Money Market Fund X X Tax-Free Money Market Fund X X Growth Fund X X Income Equity Fund X X Mortgage Securities Fund X X Ohio Tax-Free Fund X X Fixed Income Securities Fund X X Intermediate Government Income Fund X X Short/Intermediate Fixed Income Securities Fund X X Dividend Capture Fund X X International Equity Fund X X Mid Corp America Fund X X New Economy Fund X X Rotating Markets Fund X X Situs Fund X X Macro 100 Fund X X Real Strategies Fund X X Technical Opportunities Fund X X This Exhibit A, amended and restated as of April 1, 2009, is hereby incorporated and made part of the Administrative Services Agreement dated June 23, 2006, by and between the parties named below (the “Agreement”), and replaces any and all prior versions of amended and restated Exhibit A to the Agreement. Witness the due execution hereof this 1st day of April, 2009. THE HUNTINGTON NATIONAL BANK THE HUNTINGTON FUNDS By:/s/ Ronald J. Corn By:/s/ Eric McKenzie Name:Ronald J. Corn Name:Eric McKenzi Title:Vice President Title:Vice President
